Citation Nr: 9925010	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  99-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for chronic disc syndrome 
with mild radicular neuropathy, degenerative changes, and 
associated lumbosacral strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision by the Huntington, West Virginia RO.

In April 1999, the appellant appeared at the RO and testified 
at a video conference hearing which was conducted from the 
Board in Washington, D.C., by Steven L. Cohn who is the 
member of the Board responsible for making a determination in 
this case.

By statements received by the RO in October 1998 and February 
1999, as well as by testimony offered during an April 1999 
video conference hearing, the veteran raised the issue of 
entitlement to service connection for depression secondary to 
service-connected chronic disc syndrome with mild radicular 
neuropathy, degenerative changes, and associated lumbosacral 
strain.  Since this issue has not been developed for 
appellate review, and is not inextricably intertwined with 
the issue currently before the Board, it is referred to the 
RO for appropriate action.


REMAND

The veteran contends that her service-connected back 
disability is more disabling than currently evaluated, and 
has gotten progressively worse since her last VA examination 
in February 1998.  Furthermore, she and her representative 
contend that the February 1998 VA examination was cursory, 
and therefore is inadequate for rating purposes.

The Board notes that the evidence of record contains many 
references to increased pain in the veteran's back.  For 
example, the veteran testified during an April 1999 video 
conference hearing that her back "constantly hurt[s] all 
day."  She further testified that pain radiates up her back 
and down her right leg.  She stated that there is a "numb 
tingling feeling" in her right leg.  In addition, the 
veteran stated that because of the numbness and the pain she 
is "lucky to get two hours of sleep a night."  In a 
February 1999 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran stated that she occasionally has 
"trouble sitting, standing and even laying down because of 
the pain" in her back.

In reviewing a February 1998 report of VA examination, the 
Board notes that reference was made to the ranges of motion 
of the spine in degrees.  The examiner noted the veteran's 
complaints of constant low back pain with radiation to the 
right hip and leg.  The examiner also noted that "[w]hat 
seems to make it worse is bending, stretching, standing, or 
walking greater than 120 feet."

The Board notes that the VA Office of General Counsel issued 
an opinion wherein it was determined that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve might cause 
limitation of motion of the spine.  It was concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
considered under Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 12, 1997).  

The Board notes that the provisions of 38 C.F.R. § 4.40 
require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but also 
the functional loss due to pain and reduced strength or 
endurance experienced by the veteran.  More specifically, any 
examination of musculoskeletal disability done for rating 
purposes must include certain findings and conclusions that 
were overlooked in the February 1998 VA examination.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) specifically pointed out 
that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (1998).  Id.  
DeLuca specifically requires that the medical examiner should 
be asked to determine whether the spine exhibits weakened 
movement, excess fatigability, or incoordination attributable 
to the service-connected chronic disc syndrome with mild 
radicular neuropathy, degenerative changes, and associated 
lumbosacral strain; and, if feasible, these determinations 
should be expressed in terms of the degree of additional 
range of motion loss.  Additionally, the medical examiner 
should be asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss.  
Although further delay is regrettable, additional VA 
orthopedic and neurological examinations are warranted to 
ensure a fully informed decision regarding the veteran's 
claim.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The veteran should be scheduled for 
special VA neurological and orthopedic 
examinations for the purpose of 
determining the current severity of her 
service-connected back disability.  The 
claims file must be made available to the 
examiners for their review.  The 
neurologic examiner should note all 
symptoms compatible with sciatic 
neuropathy, including characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc(s).  The neurologist should 
also note the frequency and duration of 
attacks of such symptomatology and 
objective neurological findings. See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).  All indicated tests should be 
accomplished.  The orthopedic examiner 
should fully describe range of motion of 
the spine, as well as any weakened 
movement, excess fatigability or 
incoordination present.  Determinations 
on whether the veteran's back exhibits 
pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a determination 
is not feasible, this should be stated 
for the record and the reasons provided.  
All indicated tests and x-ray 
examinations should be conducted.

2.  The RO should then review the 
veteran's claim.  If the claim continues 
to be denied, a supplemental statement of 
the case should be issued and the veteran 
and her representative should be given 
the opportunity to respond.

Thereafter, the claims folder should be returned to this 
Board for further appellate review, if in order.  No action 
is required by the appellant until she receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


